COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      In the Interest of J.H. a/k/a I.J.C.-H. a/k/a J.I.C.H., a child v.
                          Department of Family and Protective Services

Appellate case number:    01-22-00629-CV

Trial court case number: 2020-02245J

Trial court:              313th District Court of Harris County

       Appellant, Mother, has filed a first motion for extension of time to file her brief, seeking
until October 31, 2022 to file the brief. The motion is granted.
       It is so ORDERED.

Judge’s signature: ___________/s/ Julie Countiss_________________
                             Acting individually


Date: October 13, 2022